Citation Nr: 1023585	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-25 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
November 1971.

This matter comes to the Board of Veterans' Appeals on appeal 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran testified before the undersigned 
at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development must be conducted 
prior to final adjudication of the Veteran's claim.

The Veteran contends that he injured his back in service and 
that he has had symptoms since that time.  He asserts that 
his current disability, most recently shown to be disc space 
narrowing of the lumbar spine, is related to his initial 
injury in service.

A December 1969 in-service record shows the Veteran hurt the 
lower part of his back.  He had decreased motion, and the 
diagnosis was back strain.  A May 1971 in-service record 
shows complaints of anesthesia in the right foot and calf 
with loss of motor control.  There was no precipitating 
causal injury.

Numerous records dated in June 1971 show complaints of a loss 
of feeling in his right foot.  The Veteran indicated that he 
was playing a guitar, got up, and his right leg gave out.  He 
was diagnosed as having right sciatic neuropathy of sudden 
onset.  A June 1971 service document shows that the Veteran 
was given a physical profile for right sciatic nerve 
neuropathy, etiology unknown.  It was also noted that he had 
a congenital anomaly of the lumbosacral spine with spina 
bifida and questionable spondylolysis, both asymptomatic.

The Veteran has not been afforded a VA examination to 
determine whether his currently diagnosed lumbar spine 
disorder is related to any incident in service.  While it 
appears that the Veteran's account of having fallen in 
service is not supported by the record, the service records 
nonetheless confirm that he experienced and was treated for 
right leg neuropathy during service and was noted to have a 
diagnosed back disorder.  As such, the Board finds that a 
competent opinion should be obtained to determine whether the 
current diagnosis is related to service.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Furthermore, the record shows that the Veteran was awarded 
Social Security Administration disability benefits, with an 
April 2003 disability onset date.  The Veteran indicated 
during his March 2010 Board hearing that his disability 
benefits were based upon his back disorder.  On remand, these 
records should be requested and associated with the claims 
file.

Additionally, the record shows that the Veteran reported 
receiving treatment at the Mayo Clinic in 1977.  He provided 
a release for these records, and the RO requested them.  In a 
response received in November 2007, the Mayo Clinic indicated 
that there were no records dated in 1977.  Instead, the 
Veteran's first visit was in March 1982.  The records, 
however, were not provided.  On remand, the Board finds that 
the Veteran should be informed of this response from the Mayo 
Clinic and given the opportunity to provide an additional 
release for any records, regardless of the date, from the 
Mayo Clinic.

Finally, the Veteran testified during his March 2010 Board 
hearing that he underwent back surgery sometime between 1996 
and 1998 at Blake Hospital in Bradenton, Florida.  On remand, 
the Veteran should be asked to submit a release so that the 
RO can request these records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter 
asking him to provide releases for 
treatment at the Mayo Clinic 
beginning in March 1982 and at 
Blake Hospital in Bradenton, 
Florida, between 1996 and 1998.  
Explain to the Veteran that the 
Mayo Clinic responded to a 
previous request by stating that 
his first visit was in March 1982.  
If such releases are received from 
the Veteran, request those 
records.

2.  Request the Veteran's records 
from the Social Security 
Administration.  Any negative 
search result must be documented 
in the claims file and 
communicated to the Veteran. 

3.  Schedule the Veteran for a VA 
examination to determine the 
nature and current severity of his 
low back disability.  The claims 
file should be made available to 
the examiner for review in 
connection with the examination.  
The examiner should conduct a 
thorough examination of the 
Veteran's spine and provide a 
diagnosis for any pathology found.  
Based on the examination and 
review of the record, the examiner 
must answer the following 
question:

Is it at least as likely as not 
that any current back disorder had 
its onset in service or is 
causally related to any incident 
of service, including the injuries 
the Veteran describes and 
notations of neuropathy in the 
service treatment records?

The examiner is also asked to 
address the diagnoses of a 
congenital anomaly of the 
lumbosacral spine with spina 
bifida and questionable 
spondylolysis, both asymptomatic, 
noted on the June 1971 profile 
report.

A complete rationale is requested 
for any opinion provided.  If an 
opinion cannot be rendered without 
resorting to speculation, the 
examiner should explain why it 
would be speculative to respond.

4.  Thereafter, readjudicate the 
issue on appeal. If the desired 
benefit is not granted, a 
supplemental statement of the case 
should be furnished to the Veteran 
and his representative. The 
appropriate time within which to 
respond should also be afforded to 
the Veteran. The case should then 
be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

